I join with other
delegations in congratulating you, Mr. President, on
your election to preside over the sixtieth session of the
United Nations General Assembly. The Barbados
delegation’s appreciation is also extended to the
outgoing President, His Excellency Mr. Jean Ping,
Foreign Minister of Gabon, for the outstanding work
he has done in guiding the Assembly during the
previous session and particularly in the preparations
for the High-level Plenary Meeting.
Last week, heads of State and Government, in an
attempt to define and articulate a global consensus,
adopted an outcome document representing the
determination of the vast majority to make progress
towards full achievement of the goals and targets
inspired by the Millennium Declaration, as well as a
number of decisions on United Nations reform.
Barbados, as part of the tremendous efforts made by
many, had hoped for bolder and more ambitious
commitments, particularly regarding development.
In all of the circumstances, we accept that the
outcome of the High-level Plenary Meeting provides
the platform for coordinated international action in
response to the complex and interconnected global
challenges confronting this and future generations.
The Millennium Development Goals are now
recognized as the world’s time-bound, quantifiable
targets for addressing poverty in its many dimensions
of hunger, disease, lack of access to health care and
education, gender inequality and environmental
degradation. Progress on their achievement has been
far from uniform across the world, or for that matter
across the Goals. Unless action is taken on a much
broader front and a much faster pace, the eminently
laudable words of the Declaration will serve only as
grim reminders of human needs neglected and of
numerous promises unfulfilled.
The Secretary-General has stated that our
generation, with the combination of resources and
technology at its disposal, must be the first to make the
right of development a reality for everyone and to free
the entire human race from war.
Progress towards the achievement of the
Millennium Development Goals in Barbados is
encouraging. Although the regional report of the
United Nations Development Programme presents an
optimistic outlook for most Caribbean countries in
respect of the first five Goals, the region faces severe
challenges and constraints to their achievement.
Foremost among them, and beyond our control, is our
vulnerability to economic shocks and to every natural
disaster known to mankind — be it hurricane, volcanic
eruption, mudslide, earthquake or flood.
Equally challenging is the fuller and more
effective integration of Barbados in the globalized
economy, for which a successful outcome of the next
Doha development round of talks on trade
liberalization is crucial.
Permit me to refer to an outstanding omission
from the Millennium Development Goals, that of
sexual and reproductive health and rights. Indeed, the
exclusion was so stark that the Secretary-General
himself stated:
“The Millennium Development Goals,
particularly the eradication of extreme poverty
8

and hunger, cannot be achieved if questions of
population and reproductive health are not
squarely addressed. And that means stronger
efforts to promote women’s rights and greater
investment in education and health, including
reproductive health and family planning.”
We must seize the opportunity presented by this
current review of the implementation of the
Millennium Development Goals to mainstream sexual
and reproductive health and rights by adopting a
universal access target or indicator that can be used to
facilitate the monitoring of progress in this area and to
hold Governments accountable.
Barbados takes the position that women are
central to the successful implementation of the
Millennium Development Goals. After all, women of
childbearing age constitute one billion of the world’s
poorest people, and for this group sexual and
reproductive health issues are at the fore of problems
of ill health and loss of productivity. Women living in
poverty are not usually aware of their sexual and
reproductive rights and are often ignorant about the
services to which they have a right of access. Similarly,
poor women, and in particular poor young women, are
highly susceptible to contracting HIV/AIDS despite the
prevalence of preventive measures.
I feel compelled to support the call for mobilizing
new resources for improved sexual and reproductive
health services for women and for men worldwide.
Individuals, non-governmental organizations and
Governments in developing countries are already
contributing more than 75 per cent to current
expenditures in this field. It is certainly time for
developed countries to live up to the pledges they made
at the 1994 International Conference on Population and
Development.
Central to the global partnership for development,
which is embodied in the eighth Millennium
Development Goal, are the commitments by
developing countries to pursue sound macroeconomic
policies, to make the most creative use of our limited
endowments, to respect human rights and to ensure that
our material development takes place within the
context of social justice, commitments that Barbados
has proudly upheld since becoming independent in
1966.
By the same token, developed countries must
fulfil their obligations made at numerous United
Nations summits and conferences on trade, debt and
finance, and in particular their pledge to honour the
outstanding target of 0.7 per cent of gross domestic
product for official development assistance (ODA).
Increases in ODA will not be sufficient to achieve the
sustained economic growth and development that we
all seek. It will also be necessary for the international
community to address the indebtedness of poor and
middle-income developing countries; promote foreign
direct investment flows to a broader range of
developing countries; confront serious global
environmental problems such as climate change;
combat HIV/AIDS; and reform multilateral trading
arrangements as well as systemic deficiencies in the
global economic and financial system. These are the
real threats to our human security as we see it in the
Caribbean.
The Doha development round, launched by the
World Trade Organization in 2001, is so called
precisely because trade ministers deliberately sought to
place development at the centre of multilateral trade
negotiations. This decision inspired new hope in
developing countries that we would be afforded the
opportunity to participate more effectively and
beneficially in the new global economic system.
Regrettably, some of our developed country
counterparts seem to have reneged on their
commitment. We are still locked in a fierce struggle at
the World Trade Organization to persuade these
countries to rise above their narrow self-interests and
embrace positions that would allow for the creation of
a more just global economic order.
Barbados fears that we could squander yet
another opportunity genuinely to involve developing
countries in the multilateral trading system. We do not
believe that the international community can continue
to ignore this fact. Furthermore, we are far from
convinced that the High-level Plenary Meeting of last
week fully refocused global attention on matters of
development and rescued from obscurity the global
development agenda, which has unfortunately been
overtaken by a narrowly defined anti-terrorism agenda.
“It is time to put the global development agenda,
including that for the world’s smallest and most
vulnerable countries and societies, back on track”.
Those are the words of the Prime Minister of Barbados,
The Right Honourable Owen Arthur.
9

Barbados considers that peace and collective
security, human rights and the rule of law represent, in
addition to development, a strong foundation on which
the United Nations can assist the international
community in building a stronger world. Issues of
terrorism, responsibility to protect, disarmament and
non-proliferation need also to be addressed.
Terrorism affects all countries, both large and
small, and all countries have an obligation to the
international community to ensure that the perpetrators
of acts of terrorism do not find safe haven and succour
within their borders. While we believe that the United
Nations should strongly and unequivocally issue a
condemnation of terrorism in all of its forms, care must
be taken to formulate an unambiguous definition that
would provide a basis for a comprehensive convention.
This would rightly place the United Nations at the very
heart of the fight against terrorism, signalling a
multilateral approach to this scourge.
Closely linked to the issue of terrorism is that of
disarmament and non-proliferation. Action taken by
the United Nations must be clear and firm, and efforts
must be redoubled to find compromises that would
facilitate progress. The Caribbean remains a major
route for international narco-traffickers and suffers
from the destabilizing effects of the parallel illegal
trade in small arms, promoted by the same
transnational criminal elements. The absence of
concerted international action against small arms
trafficking places the peace-loving societies of the
small Caribbean States at great risk. Small arms
proliferation and the violence that accompanies it
impact negatively on our development, our security
and human rights, and pose a severe threat to the
peaceful, stable and sustainable development of
Caribbean democracies.
Barbados supports the call for the negotiation of a
new international instrument on the marking and
tracing of weapons. This is an urgent priority which
will provide the international community with an
effective means of monitoring the movement and
proliferation of small arms and taking comprehensive
interdiction and enforcement action against illegal
traders.
Barbados remains resolute in its rejection of the
continued use of the Caribbean Sea for the trans-
shipment of nuclear and radioactive waste. This high-
risk practice poses grave danger to our region in the
event that there is an accident, a natural disaster or a
terrorist attack.
The Secretary-General has emphasized that if the
United Nations is to be a useful instrument for its
members and is to successfully address the challenges
facing humanity, then it must be fully adapted to the
needs and circumstances not only of today, but
tomorrow as well. Barbados shares this view. Reform
should not be seen as an end in and of itself, but as a
means towards achieving the goals we have set
ourselves in 2000 in the Millennium Declaration, to
make the United Nations a more effective instrument
for pursuing the priorities of the world’s peoples.
Reform should also seek to enhance the role of the
United Nations in global affairs to create the conditions
for more democratic and transparent decision-making
and to provide a forum for the full and equal
participation of small States.
Barbados believes that the main organs of the
United Nations should be strengthened. This will
require the revitalization of the General Assembly to
make it the chief deliberative and policy-making body
of the Organization, as envisaged by the United
Nations Charter. It will further require the reform of
the Security Council to make it more representative of
current global geopolitical realities. Small States
should be represented continuously in the membership
of the Council, and any arrangements for the selection
of the non-permanent members of a reformed Council
should be so formulated.
We are convinced that the Economic and Social
Council should play a larger role in policy-making on
international economic and social matters and the
promotion of improved global economic governance. A
restructured Economic and Social Council should find
its voice again as a vibrant forum for economic policy
dialogue, for promoting increased guidance and
coordination to the United Nations funds, programmes
and agencies and for monitoring the implementation
and follow-up of the Millennium Development Goals
and other major elements of the global development
order.
If the United Nations is to undertake fully and
effectively the demanding responsibilities with which
it has been charged, then it must be provided with the
required level of resources, and the Secretary-General
must be given appropriate managerial authority. The
Barbados delegation intends to participate actively in
10

the delineation of these issues during this sixtieth
session.
As a small State, Barbados believes that a strong
multilateral system, with the United Nations at its core,
is our greatest protection from the unilateral pursuits of
the powerful. We are unwavering in our commitment to
the precepts of multilateralism and to the belief that no
other international institution is better suited or
equipped to meet the diverse demands for global peace,
security and development than this Organization. As a
member of the United Nations, Barbados must be
assured that its voice will continue to be heard
regardless of size or economic power. This is a struggle
from which we are not at liberty to abstain.